MEMORANDUM OPINION
                                         No. 04-11-00410-CV

                   POLLO GORDO, INC. d/b/a/ Pollo Zapata and Telemedia, Inc.,
                                       Appellants

                                                   v.

                                           Isabel ANCIRA,
                                               Appellee

                      From the 49th Judicial District Court, Zapata County, Texas
                                         Trial Court No. 7300
                              Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 5, 2011

DISMISSED FOR WANT OF JURISDICTION

           Isabel Ancira filed a petition for a bill of review, seeking to set aside a money judgment

obtained against her by Pollo Gordo, Inc. d/b/a Pollo Zapata and Telemedia, Inc. On May 16,

2011, the trial court signed an order granting the bill of review and setting aside the judgment

against Ancira. However, the May 16, 2011 order did not dispose of the underlying case. On

June 1, 2011, Pollo Gordo, Inc. and Telemedia, Inc. filed a notice of appeal from the May 16

order.
                                                                                   04-11-00410-CV


       We ordered appellants to show cause why the appeal should not be dismissed for want of

jurisdiction. See McCauley v. Consolidated Underwriters, 157 Tex. 475, 304 S.W.2d 265 (1957)

(order in a bill of review proceeding that sets aside the prior judgment, but does not dispose of

underlying case is interlocutory and not appealable); Kessler v. Kessler, 693 S.W.2d 522, 525-27

(Tex. App.—Corpus Christi 1985, writ ref=d n.r.e.) (for judgment in bill of review proceeding to

be final, it “must either (1) deny the complainant any relief or (2) grant the bill of review, set

aside the former judgment, and substitute a new judgment disposing of the entire controversy”).

Appellants have responded by filing a voluntary motion to dismiss. We grant the motion and

dismiss this appeal for lack of jurisdiction.



                                                            PER CURIAM




                                                -2-